                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10                                               ***

                   11 JOHN ILIESCU, individually,                     CASE NO. 3:18-cv-433-LRH-CBC

                   12                      Plaintiff,                 ORDER RE:

                   13             vs.                                 STIPULATION to DISMISS
                                                                      PLAINTIFF’S COMPLAINT
                   14 USAA CASUALTY INSURANCE                         WITH PREJUDICE
                      COMPANY, a foreign corporation; DOES I
                   15 through X, and ROE CORPORATIONS XI
                      through XX, inclusive,
                   16
                                    Defendants.
                   17

                   18            IT IS HEREBY STIPULATED and AGREED, between Plaintiff JOHN ILIESCU, by and
                   19 through his counsel, ALBRIGHT, STODDARD, WARNICK & ALBRIGHT, and Defendant

                   20 USAA CASUALTY INSURANCE COMPANY (“USAA CIC”) by and through its counsel,

                   21 LEWIS BRISBOIS BISGAARD & SMITH LLP, that all of Plaintiff’s claims and causes of action

                   22 …

                   23 …

                   24 …

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-4853-2125.1
ATTORNEYS AT LAW
                    1 against Defendant in the above-entitled action shall be dismissed, with prejudice, each party to

                    2 bear their own attorneys fees and costs.

                    3 Dated this 23rd day of July, 2019.              Dated this 23rd day of July, 2019.

                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP             ALBRIGHT, STODDARD, WARNICK & ALBRIGHT

                    5 /s/ Pamela L. McGaha                            /s/ D. Chris Albright
                      Robert W. Freeman, Esq.                         D. Chris Albright, Esq.
                    6 Nevada Bar No. 03062                            Nevada Bar No. 4904
                                                                      William H. Stoddard, Esq.
                    7 Pamela L. McGaha, Esq.                          Nevada Bar No. 8679
                      Nevada Bar No. 08181
                                                                      Jorge L. Alvarez, Esq.
                    8 6385 S. Rainbow Boulevard, Suite 600            Nevada Bar No. 14466
                      Las Vegas, Nevada 89118
                                                                      801 South Rancho Drive, Suite D-4
                    9 Attorney for Defendant                          Las Vegas, Nevada 89106
                      USAA Casualty Insurance Company                 Attorneys for Plaintiff
                   10                                                 John Iliescu
                   11
                                                                   ORDER
                   12
                                 IT IS SO ORDERED:
                   13

                   14            DATED
                                 Dated thisthis 26thday
                                             _____   dayofof_____________,
                                                             July, 2019.    2019.
                   15                                                            ________________________________
                                                                                 LARRY R. HICKS
                   16                                                            UNITED STATES DISTRICI JUDGE
                                                                  _________________________________________
                   17                                             UNITED STATES DISTRICT COURT JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-4853-2125.1                              2
